Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gerald Chan Reg. No. 51,541 on 3/4/2022.

The following claims have been amended as:
1. (Currently Amended) A product testing system, comprising: 
a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested, wherein the testing interface includes a field to provide a product testing instruction; and 
a tracking device configured for tracking -both a cursor movement with respect to the digital image of the product being tested[[,]] and[[/or]] a selection of an item in the digital image of the product being tested, and to generate product testing data based on a result of the tracking; 

wherein the testing interface is configured to allow the product to be tested in a selected browser or platform; and 
wherein the testing device is further configured to present a question after a task has been performed to test the product in accordance with the product testing instruction, and before another task is performed to test the product.

21. (Currently Amended) A product testing system, comprising: 
a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested, wherein the testing interface includes a field to provide a product testinq instruction; and 
a tracking device configured for tracking both a cursor movement with respect to the digital image of the product being tested[[,]] and[[/or]] a selection of an item in the digital image of the product being tested, and to generate product testing data based on a result of the tracking; 
wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium, the non-transitory medium configured to store the product testing data; 
wherein the testing interface is configured to allow the product to be tested in a selected browser or platform; and 


27. (Cancelled)

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 1/10/2022, prior arts of record found when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 21 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, Margalit (US 2012/0159450 A1) discloses [0016] FIG. 1 shows an example system 100 constructed in accordance with the teachings of the disclosure to display a subtitle bar 102 superimposed over an application under test 104. The application under test 104 can be any type of software and/or firmware application including, for example, computer games, productivity tools, enterprise management applications, social networking functions, web pages, etc. that enables a user to perform any type of function on a computer. An example subtitle bar 102 is described and shown in detail in conjunction with FIGS. 2-5, [0017] In the example of FIG. 1, the application under test 104 is displayed within a user interface 106. The example user 106 may be implemented by any hardware, software, and/or firmware components that enable a user of a workstation 108 to view and/or interact with the application under test 104. In the illustrated example, the workstation 108 includes an 
Thus, claims 1 and 21 are allowed over the prior arts of record.  Dependent claims 3-9 11-20, 22-26 and 28 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 1/10/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143